Citation Nr: 0009588	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right finger 
tendonitis.

2.  Entitlement to an effective date prior to May 29, 1992, 
for the grant of service connection for residuals of a right 
finger laceration.

3.  Whether clear and unmistakable error (CUE) exists in a 
Regional Office (RO) rating decision dated September 2, 1971, 
which denied service connection for a lumbar spine disorder 
characterized as lumbosacral strain with spondylolysis.

4.  Entitlement to an effective date prior to May 29, 1992, 
for the grant of service connection for a lumbar spine 
disability, characterized as chronic low back muscular strain 
superimposed on spondylolisthesis with a transitional L5 
vertebra and degenerative instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) RO located in Portland, Oregon.  In connection with the 
matters currently on appeal the veteran testified before the 
undersigned member of the Board sitting in Portland in 
February 2000; a transcript of that hearing is associated 
with the claims file.  

By way of history, the RO initially denied service connection 
for a lumbar disorder in a rating decision dated in September 
1971.  In a rating decision dated in August 1996, the RO, 
after the Board reopened the claim, established service 
connection for chronic low back muscular strain superimposed 
on spondylolisthesis with a transitional L5 vertebra and 
degenerative instability, effective May 29, 1992.  At that 
time the RO also established service connection for residuals 
of a laceration to the right finger, also effective May 29, 
1992.  The RO denied service connection for right ring finger 
flexor tendonitis.  The veteran disagreed with the denial of 
service connection for tendonitis, and also expressed 
disagreement with the assigned effective dates for the 
service connection grants.

In his appeal correspondence he cited "errors" made by VA 
agents and/or the RO at the time of his initial claim.  In 
the statement of the case issued in July 1997, the RO 
included recitation of the laws and regulations pertinent to 
service connection, effective dates and CUE.  Thus, the Board 
has reframed the issues to reflect the RO's consideration of 
both effective date and CUE provisions pertinent to the 
veteran's back claim.  


FINDINGS OF FACT

1.  The tendonitis of the right ring finger is a residual of 
the service-connected laceration of that finger.

2.  On October 1, 1990, the RO received a copy of 
correspondence from the veteran to a member of Congress, in 
which the veteran first identified disability of the right 
ring finger claimed to have been incurred in service.

3.  The claims file does not reflect that the RO provided the 
veteran or his representative with a formal application for 
VA benefits in response to receipt of the October 1, 1990, 
letter.

4.  On May 29, 1992, the RO received the veteran's formal 
claim of entitlement to compensation for right ring finger 
disability.

5.  The veteran did not appeal the September 2, 1971, RO 
decision, which denied service connection for a lumbar spine 
disorder characterized as lumbosacral strain with 
spondylolysis.

6.  The RO's September 2, 1971 decision was consistent with 
and reasonably supported by the evidence of record and the 
existing legal authority and did not involve an error that 
manifestly changed the outcome.

7.  In response to a request to reopen his back claim, 
received in April/May 1990, the RO advised the veteran that 
new and material evidence was necessary; the veteran did not 
identify or provide such evidence within one year of the RO's 
May 1990 letter.

8.  In response to the RO's Congressional inquiry letter, 
received October 1, 1990, the Congressman and the veteran's 
representative were advised that if the veteran disagreed 
with the RO's decision on reopening he should pursue an 
appeal.  The veteran did not appeal or otherwise pursue his 
claim.

9.  On May 29, 1992, the RO received a formal application to 
reopen the claim of entitlement to compensation for back 
disability. 

10.  The currently assigned effective date for the grant of 
service connection for a lumbar spine disability, 
characterized as chronic low back muscular strain 
superimposed on spondylolisthesis with a transitional L5 
vertebra and degenerative instability is May 29, 1992.


CONCLUSIONS OF LAW

1.  Right ring finger tendonitis was incurred as a result of 
the veteran's service-connected right ring finger laceration.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303, 
3.310(a) (1999).

2.  An effective date of no earlier than October 1, 1990, is 
warranted for the grant of service connection for residuals 
of a right finger laceration.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).

3.  No CUE exists in the RO's rating decision dated September 
2, 1971.  38 C.F.R. § 3.105 (1999).

4.  An effective date prior to May 29, 1992, for the grant of 
service connection for a lumbar spine disability, 
characterized as chronic low back muscular strain 
superimposed on spondylolisthesis with a transitional L5 
vertebra and degenerative instability is not warranted.  
38 U.S.C.A. §§ 5107, 5110(a); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of service enlistment examination, dated in March 
1969, deems the veteran fit for military service, but 
includes note of a mild pelvic tilt, not considered disabling 
at that time.  An examination report dated in July 1969 notes 
no defects or abnormalities.  

A service medical entry dated in January 1971 reflects that 
the veteran incurred an "L"-shaped laceration to his right 
ring finger, approximately 1/2-inch deep.  The wound was 
cleaned and dressed and the veteran was given a Tetanus 
booster.  

Service medical records reflect that in February 1971 the 
veteran complained of intermittent low back pain of two-to-
three months' duration, mostly occurring at bedtime.  
Physical examination revealed a markedly lordotic lower spine 
with a pelvic tilt.  A report of lumbar spine series 
conducted in February 1971 showed rotary scoliosis with 
concavity to the right and, on the lateral view, 
spondylolisthesis and spondylolysis at L5 to S1 with a marked 
increase in Ferguson's angle stated to perhaps be the cause 
of the veteran's low back pain.  In May 1971 the veteran 
appeared before a Medical Board.

The Medical Board report notes that the veteran had been 
admitted to the sick list in April 1971.  The veteran had 
reported low back pain of four months' duration prior to 
admission, aggravated by bending, lifting or prolonged 
sitting.  The veteran was recommended for discharge from 
Naval service based on a diagnosis of spondylolysis at L5 to 
S1, with first degree spondylolisthesis, opined to have 
existed prior to service and to not have been aggravated 
therein.  His discharge was approved by the Acting Chief of 
Orthopedic Service.  The veteran requested administrative 
discharge without further evaluation and/hearing before the 
Physical Evaluation Board.  The service records envelope is 
marked as received in June 1971.

In May 1971, the RO received a completed VA Form 21-526, in 
which the veteran claimed entitlement to VA compensation 
benefits for spondylolysis, without reference to other 
disease or disability.

In August 1971, the veteran presented for a VA examination 
with complaints of difficulty bending, lifting, and sleeping, 
and sitting or standing for prolonged periods.  Examination 
revealed lumbosacral discomfort.  The diagnoses were 
spondylolysis at L4 to L5 with Grade I spondylolisthesis, 
and, chronic lumbosacral strain.  The examination report does 
not demonstrate complaints or findings relevant to the 
veteran's right ring finger.

In a rating decision dated September 2, 1971, the RO denied 
service connection for spondylolysis, stated to be a 
congenital defect not aggravated by service.  The claims file 
contains a copy of a letter dated in September 1971 and 
addressed to the veteran at the address shown on his initial 
compensation claim and the August 1971 VA examination report.  
That letter advises the veteran that his claim, based on back 
disability, was denied, and further informed him of his 
appellate rights and the process necessary to initiate an 
appeal.  The claims file does not contain correspondence or 
other evidence indicating a change of address pertinent to 
the veteran.  Nor does the file indicate that the September 
1971 letter was returned as undeliverable.  

The next piece of material in the claims file is a 
"Declaration of Marital Status" form received in August 
1973.  Thereafter, on April 23, 1990, the RO received a VA 
Form 21-526 in which the veteran again requested VA 
compensation benefits based on a back injury.  In a statement 
received in May 1990 he indicated that there were "errors" 
in the records in which his claim was denied.  Specifically 
he argued that he had never received a letter from the RO 
dated September 16, 1971, and that he disagreed that his back 
problem had not been aggravated by service.  The RO 
responded, advising the veteran that his claim had been 
previously denied and that new and material evidence was 
necessary to reopen the claim.  The veteran did not submit 
evidence within one year of that notification.

In a Congressional inquiry letter written by the veteran in 
September 1990, and received by the RO October 1, 1990, the 
veteran cited governmental mistakes in his records.  In 
summary, he in essence indicated that no examination was made 
at the time of enlistment to determine the cause of his 
pelvic tilt; that he was told to stop complaining about his 
back during basic training; that he was found physically fit 
for submarine school; that he injured his finger in January 
19 71 and still experienced pain in that joint; that he fell 
on his lower back on February 10, 1971, causing injury and 
aggravation; and that he experienced continual back pain 
thereafter.

In its response the RO, in part, advised the Congressman that 
should the veteran desire benefits based on an alleged bee 
sting and/or finger laceration referenced in his letter, he 
should file a service connection claim for such.  The RO also 
advised the Congressman that if the veteran disagreed with 
the RO's determination as to reopening his back claim, he 
should appeal.  A copy of that letter was provided to the 
veteran's representative.  The veteran did not pursue appeal 
at that time.

On May 29, 1992, the RO received a VA Form 21-526, in which 
the veteran identified disabilities of "injured ring finger 
right hand 1970" "Back injury 1971" and "Upper Extremity 
Wasting Feb 1992."  He claimed entitlement to VA benefits at 
that time.

In August 1992, the RO received records of VA treatment dated 
from May to July 1992.  A lumbar spine x-ray report, dated in 
May 1992, notes a considerable developmental abnormality; an 
exaggerated lumbosacral lordosis; rotoscoliosis to the left; 
and an L5 bilateral pars defect with Grade I 
spondylolisthesis.  Also noted was a probable slight 
narrowing at L4 to L5.  Other records note complaints 
relevant to the shoulders, neck and right hip.  

In September 1992, the veteran presented for a VA examination 
with complaints relevant to his right shoulder and right ring 
finger.  The examiner noted that the veteran sustained a 
laceration during service and that he continued to have pain 
in the right ring finger, particularly when pushing down in a 
typing motion.  The veteran gave a history of having been 
evaluated for his finger when he was diagnosed with 
scoliosis.  He stated that he fell shortly after that and 
began to experienced severe pain and pain shooting down his 
leg.  

In September 1992, examination revealed the veteran's' right 
hand grip strength to be slightly diminished as compared to 
the left.  The veteran was able to approximate each of his 
fingers to the tip of his thumb and, with the exception of 
the right fourth finger, to the median transverse fold of the 
palm.  The examiner noted that active range of motion of the 
right ring finger caused pain at each of the joints.  No 
visual abnormalities were noted.  The veteran was unable to 
form a fist due to joint stiffness at the ring finger.  In 
September 1992 examination of the spine revealed a marked 
thoracic scoliosis.  

The September 1992 examiner noted the results of diagnostic 
testing.  The diagnoses included chronic pain with limited 
range of motion of the right ring finger; chronic low back 
pain; musculoskeletal strain; and multiple x-ray 
abnormalities.  

In a rating decision dated in March 1993, the RO denied 
service connection for a back disability and a right finger 
disability.  The veteran appealed.  In his substantive 
appeal, received in November 1993, the veteran set out 
specific arguments relevant to his claims.  First he argued 
that he had never received the September 1971 letter 
notifying him that his claim had been denied.  He also argued 
that his medical records were incomplete, not showing the 
aggravation of his lower back, which occurred in a fall when 
he was loading cargo between two ships during his Naval 
service.  With respect to his finger the veteran argued that 
his in-service injury healed only superficially but that he 
experienced pain on use, that there was evidence of a scar, 
and that there was nerve damage resulting from the injury.  

In August 1995, the veteran testified at a Travel Board 
hearing pertinent to his entitlement to service connection 
for back and right finger disabilities, in particular the 
circumstances of the initial injuries and manifestations of 
such and the current symptomatology he experienced.  In a 
decision dated in April 1996, the Board reopened the 
veteran's back claim and then remanded both the back and the 
finger to the RO for further development, in particular VA 
examination opinions as to etiology.

In July 1996, the veteran presented for a VA examination.  
The examiner identified that the veteran's right finger 
laceration injury was well healed with continued pain and a 
slight loss of motion.  That examiner also noted moderate 
pain from flexor tendonitis, which the veteran reported had 
started in the military.  The examiner indicated that the 
continuing symptoms were related to the laceration injury 
based on the veteran's denial of being totally well for even 
three months since military service and having developed 
chronic pain in the finger and adjacent metacarpal at that 
time.  The examiner also diagnosed back problems and opined 
that the veteran had congenital back problems that probably 
would have become symptomatic eventually even without the 
military experience.  The back situation probably wasn't 
worsened by military except that the first symptoms were 
experienced at that time.  He elaborated that, "I would say 
that 40% [of the veteran's back disability] represents 
symptoms of muscular strain that started with activities in 
military and have persisted.  If this is considered an 
aggravation, the status of the back without the worsening 
would be identical to the present status except that the 
symptoms would be somewhat less."

In a decision dated in August 1996, the RO established 
service connection for chronic low back muscular strain 
superimposed on spondylolisthesis with a transitional L5 
vertebra and degenerative instability, effective May 29, 
1992.  At that time the RO also established service 
connection for residuals of a laceration to the right finger, 
also effective May 29, 1992.  At that time the veteran 
disagreed with the RO's determinations as to effective dates, 
and also with the denial of service connection for right 
finger tendonitis.  

In his notice of disagreement received in June 1997, the 
veteran argued that he had tendonitis in none of his other 
fingers and that such was the direct result of his in-service 
finger laceration.  He also argued that the effective date 
for his service connection grants should be May 13, 1971, the 
day following his discharge for service.  The veteran 
submitted statements from his parents to the effect that they 
had taken all of the veteran's mail for him and had never 
received a letter from the RO dated in September 1971.  The 
veteran himself argued that witnesses were overlooked on his 
original claim in 1971.  He cited VA's duty to assist and 
stated that VA failed to do so by not contacting those 
witnesses identified at the time of his original claim.  He 
also argued that there had been a failure on the part of VA's 
representative in 1971 in not taking complete and accurate 
statements pertinent to his claim.  He indicated that form 
was not in his handwriting.  He also argued that parts of his 
service records were missing.  He specifically stated that 
his right finger claim was not reported by the representative 
in 1971 as such representative indicated it was not a 
disability.

The veteran argued that the representative failed in not 
taking a detailed written testimony of service events, rather 
just writing one word, spondylosis.  The veteran suggests 
that the remaining statements may have been written on 
another piece of paper as evidenced by the "partial marking 
of a date stamp... ."

The veteran gave particular emphasis to the fact that the 
letter from the RO, dated September 16, 1971, and in the 
claims file, was not signed.  The veteran took issue with a 
misspelling in that letter which identified his disability as 
"LS. Strain, chronis with spondylolysis," stating that 
there was no such medical word as chronis.  The veteran also 
took issue that his full name, i.e., spelled out middle name 
rather than initial, and Social Security number were not on 
that document.  Finally, the veteran cited the United States 
Postal Service's Domestic Mail Manual, pointing out that it 
does not indicate that First Class Mail is guaranteed 
delivery, and that certified mail or registered mail was the 
proper methods to prove such delivery.

In August 1997, the veteran presented for a VA examination, 
which resulted in diagnoses of a laceration of the right ring 
finger and a right ring finger neuroma, secondary to the 
above.  The examiner was requested to comment on the flexor 
tendonitis and indicated that the veteran did not have flexor 
tendonitis but a neuroma that was a result of scar tissue 
formation, which, on palpation, resulted in a radicular 
shooting pain into the veteran's hand.  The claims file 
contains an October 1997 addendum to examination indicated 
review of prior records.  A physician noted that flexor 
tendinitis was diagnosed in July 1996 but was not evidenced 
on examination in July 1997 and asked for clarification as to 
why a board examination was needed.

The veteran presented for a VA examination in January 1998.  
The examiner noted generalized tenderness in the right finger 
and that a prior examiner had found a neuroma.  The January 
1998 examiner noted that a neuroma was a possibility in view 
of the nature of the injury and stated that flexor tendonitis 
was evidenced in 1996 but was less impressive at that time.  
The examiner noted continued right hand pain mostly at the 
ring finger, diagnosed as bothersome scarring plus some 
tendonitis.  The examiner said that the status of the neuroma 
was pending neurologic examination.  That examiner did not 
find a discreet neuroma on examination that date.  Neurologic 
examination was conducted.

Pertinent to the hand, the examiner stated that there was a 
right finger laceration with dysesthetic pain and that it was 
unlikely that any neuroma was present.  The examiner also 
noted that the laceration was unlikely to be related to the 
complaints of hand weakness as there was no physiologic 
reason why a laceration of the distal phalange on the fourth 
digit should cause the type of weakness that the veteran 
experiences.  X-rays taken in 1997 were cited as normal.  The 
veteran's back was examined in February 1998 for rating 
purposes, not at issue herein.

In February 2000, the veteran presented testimony before a 
member of the undersigned Board member at the RO.  The 
veteran reiterated argument pertinent to his not having 
received noticed of the RO's 1971 denial of his back claim 
and with respect to the adequacy of the claim form 
purportedly completed by an Agent of VA, and VA's failure to 
contact identified witnesses for testimonial evidence.  The 
veteran also argued that his tendonitis was part of his right 
ring finger residuals and should be service connected.  He 
specifically indicated that the evaluations currently 
assigned were satisfactory to him.  Transcript 1-6.  

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence, which establishes that the claimant currently 
has the claimed disability.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


CUE

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court continued that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Service connection-Extant September 1971

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if pre-existing such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1971).  A veteran who served 
during a period of war, or a veteran who had peacetime 
service after December 31, 1946, is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service.  38 C.F.R. § 3.304(b) (1971).  There 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of congenital 
malformations with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  38 C.F.R. § 3.303(c) 
(1971).  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(d) (1971).



Effective dates

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a).  Any application for a 
benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

In general, 38 C.F.R. § 3.400, pertaining to the assignment 
of effective dates, provides that except as otherwise 
provided, the effective date of an evaluation and award of 
DIC based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. 5110(a).  The effective date of an 
award of compensation based on a claim, such as this, which 
has been reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 C.F.R. § 3.400(q)(1)(ii), (r).

Analysis

Service connection

The Board finds first that the veteran's claim of entitlement 
to service connection for right ring finger tendonitis is 
well grounded within the meaning of 38 U.S.C.A. §  5107.  He 
has presented evidence of right ring finger tendonitis that 
has plausibly been related to service-connected disability by 
a competent professional.  The Board is also satisfied that 
all relevant and available facts have been properly 
developed.  The veteran has been examined by the VA in 
connection with his claim and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

There is no question that the veteran incurred a laceration 
to his right ring finger while in service.  He is service-
connected for such.  Notably, the in-service laceration was 
approximately 1/2-inch deep.  At the time of examination in 
September 1992, active range of motion of the veteran's right 
ring finger resulted in joint pain and the veteran was unable 
to form a fist due to joint stiffness at the ring finger.  In 
connection with examination in July 1996, the examiner 
identified continued pain and a slight loss of motion in the 
right ring finger and diagnosed flexor tendonitis.  The 
examiner stated that the veteran's continuing symptoms were 
related to the laceration injury.  See 38 C.F.R. §§ 3.303(d), 
3.310(a).

Here the Board notes that examination in August 1997 did not 
reveal flexor tendonitis, but rather a neuroma.  However, the 
January 1998 VA examiner, after review of relevant records in 
the claims file, determined that the veteran did not have a 
neuroma.  Although that examiner noted flexor tendonitis was 
"less impressive" than previously, the examiner did 
recognize the existence of such and opined that the veteran 
had continued right hand pain mostly at the ring finger, 
diagnosed as "bothersome scarring plus some tendonitis."  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board finds that the findings on the 1996 examination, 
together with the examiner's opinion linking the tendinitis 
to the service connected laceration, and the confirmation of 
that diagnosis of the same disability on the 1998 
examination, raises a reasonable doubt in the veteran's 
favor.  Based on the above the Board grants service 
connection for flexor tendonitis in the right ring finger, as 
residual to a right ring finger laceration incurred in 
service.  38 C.F.R. § 3.310(a).

CUE

The RO, in September 1971, denied service connection for a 
back disorder.  The Board need first address the veteran's 
contention that he never received notice of that denial.  In 
doing so the Board emphasizes that review of the claims file 
indicates that a notification letter was sent to the 
veteran's address of record.  The veteran does not dispute 
that that was his address at the time.  Rather, he indicates 
either that the letter was never sent, pointing to the lack 
of any official signature or initials on the copy in the 
claims file, or that improper mailing resulted in 
nondelivery.  He has cited the use of certified or registered 
mail to ensure delivery, and has submitted statement from his 
parents, prepared in the 1990s and purporting to recall that 
no letter dated in September 1971 was ever sent to the 
veteran at his residence.  

Despite the above assertions, in the absence of clear 
evidence to the contrary, the Board must presume that 
officials at the RO "properly discharged their official 
duties" by mailing notification, with notice of the 
veteran's appellate rights, to the latest address then of 
record.  See Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); see 
also Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996).  The Board acknowledges that the 
presumption of regularity may be rebutted by "clear evidence 
to the contrary," see Ashley v. Derwinski, 2 Vet. App. 307, 
309 (1992); however, clear evidence to the contrary has been 
interpreted as evidence that the document in question has 
been mailed to an incorrect address.  See Fluker v. Brown, 5 
Vet. App. 296, 298 (1993) (citing Piano v. Brown, 5 Vet. App. 
25, 27 (1993) (per curiam).  A statement of non-receipt from 
the veteran, even when supported by statements from his 
parents, is not the type of "clear evidence" to the 
contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  

In this case, the file contains a copy of a letter, 
indicating that such was sent to the veteran at his correct 
address and there is no indication that such was not sent or 
that it was returned was undeliverable.  Accordingly, there 
is no clear evidence showing nonreceipt to prevent the 
September 1971 decision from becoming final.  The veteran 
clearly did not appeal the September 1971 decision, nor did 
he send any timely inquiry as to the status of his case.  As 
such, that decision became final.  38 U.S.C. § 4005(c) 
(1970).

Next, the Board notes that the veteran has, in his 
statements, raised a question as to whether CUE exists in the 
RO's September 1971 decision.  The nature of the veteran's 
arguments are four-fold.  He has first argued that the VA 
agent did not transcribe his arguments specific to the 
service incidents.  He has argued that service medical 
records are missing or incorrect.  He has argued that VA 
failed in its duty to assist him by not contacting identified 
witnesses to provide further testimony and in other 
administrative matters.  Here, the Board stresses that a 
failure of VA's duty to assist cannot amount to CUE.  Glover 
v. West, 185 F.3d 1328 (Fed. Cir 1999); Caffrey v. Brown, at 
384.  Thus, the veteran's arguments pertinent to "error" 
based on the failure of VA or its representatives to contact 
witnesses, transcribe argument, use his full name, etc., do 
not satisfactorily state a claim for CUE.

The Federal Circuit Court of Appeals for the Federal Circuit, 
has held that while the duty to assist can never serve as the 
basis for a claim of CUE, a lapse in that duty could 
constitute such a denial of due process as to prevent the 
decision from becoming final.  Hayre v. West, 188 F.3d 1327, 
1334 (Fed. Cir. 1999).  However, the decision in Hayre was 
premised on the fact that the RO had failed to obtain 
evidence which would not be expected to be within the 
veteran's control and which the RO had the means to obtain.  
The alleged breaches in this case concern evidence over which 
the veteran had at least as much control as VA.  Further, the 
RO in this case, unlike the RO in Hayre, had no reason to 
believe that service medical records were missing or 
inaccurate at the time of its 1971 decision.  In this case 
the National Personnel Records Center had indicated that all 
available service medical records had been furnished to the 
RO, while in Hayre, the RO did not obtain the service medical 
records.

With respect to the veteran's argument that service medical 
information is incorrect, he has not specifically identified 
evidence of tampering or that records are missing or lost or 
that pertinent records were on file and not considered by the 
RO at the time of the September 1971 decision.  

The Board also notes the veteran's general expression of 
disagreement with what appears to be a spelling error, 
terming his disability as "chronis" low back problems 
instead of chronic.  Such is not the type of error meant by 
CUE.  Rather, to be a valid claim of CUE, there must be 
evidence that the error is undebatable and of the sort that 
would change the outcome of the case.  There is no such 
evidence in this case.

Rather, the RO considered the extant law pertinent to service 
connection, specifically as relates to congenital disorders, 
and then considered the veteran's service medical records and 
the VA examination report of record at the time.  Service 
records include a Medical Board report that reflects review 
of the case by the Chief of Orthopedic Services.  That 
individual was in agreement with a finding that the veteran's 
lumbar problem was congenital, thus pre-existing service, and 
further that such was not aggravated during service.

Neither the existing service medical evidence, nor the report 
of VA examination contradicted that finding.  In fact, at the 
time of its September 1971 decision the record contained no 
other competent evidence to the effect that the veteran's 
back disability had been aggravated by any incident of 
service.  

The veteran's remaining arguments suggest only his 
disagreement with how the facts were weighed by the RO in 
September 1971.  Such is not sufficient to establish CUE.  
Accordingly, the veteran has failed to present evidence that 
the law or the facts as they were known were incorrectly 
considered and applied such that an undebatable error 
occurred.  Thus, his appeal based on CUE pertinent to the 
back is denied.  38 C.F.R. § 3.105.

Here the Board also notes that the veteran, in essence, 
claims error on VA's part insofar as the agent assisting him 
in the completion of his initial application did not include 
a claim based on the right finger.  There cannot, in any 
case, be a valid claim of CUE absent a final denial.  Norris 
v. West, 12 Vet App 413 (1999).  In this case the RO did not 
address the issue of entitlement to service connection for 
residuals of a right finger laceration in the September 1971 
decision, or, in fact, until the decision dated in March 
1993.  The veteran appealed the March 1993 decision and thus, 
such did not become final.  Accordingly, there is no legal 
basis for a claim of CUE pertinent to the veteran's service-
connected right finger laceration.

Effective dates--Back

The veteran has argued that an effective date of May 13, 1971 
is warranted with respect to service connection of his back.  
He is clearly not entitled to a grant of service connection 
effective that date.  Although the veteran filed within one 
year of service discharge, as required under 
38 C.F.R. § 3.400(b)(2)(i), the Board has herein determined 
that no CUE exists in the September 1971 decision denying 
service connection for a back disability.  As such, that 
decision is final, in the absence of error, and the effective 
date can, in no case, be earlier that September 1971.  
38 U.S.C. § 4005(c) (1970); Lalonde v. West, 12 Vet App 377 
(1999); Perry v. West, 12 Vet App 365 (1999).  

Once a decision is final, it can thereafter be reopened, as 
in this case, based on new and material evidence.  The 
veteran attempted to reopen his back claim in April 1990.  In 
May 1990 the RO advised him of the need for new and material 
evidence to reopen his claim.  Regulations provide that where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, monetary allowance 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  Link v. West, 12 Vet App 39 
(1998); 38 C.F.R. § 3.158 (1999).

Subsequent to the RO's May 1990 notice to the veteran and 
October 1990 response to the veteran's Congressional inquiry, 
no further correspondence or evidence was received until May 
29, 1992.  Accordingly, the veteran's April 1990 inquiry as 
to reopening his back claim may be considered abandoned.  The 
veteran did not pursue appeal of the RO's position with 
respect to his back claim in 1990, despite the fact that in 
the Congressional response the RO clearly expressed what was 
needed to reopen the veteran's back claim and that he had 
remedy in the form of an appeal.  Nor did the veteran 
otherwise pursue his claim until May 29, 1992, more than one 
year later.  Thus, the RO properly accepted the May 29, 1992 
claims form as an application to reopen.

The assignment of an effective date in this case is 
accordingly governed under rules pertaining to reopening 
claims.  Such provide that the date is assigned as of receipt 
of the reopened claim.  May 29, 1992 is the currently 
assigned effective date of the grant of service connection 
for back disability in this case and reflects consideration 
of the May 29, 1992 form as the date of receipt of the 
veterans' application to reopen his claim.  See 
38 C.F.R. § 3.400(q)(r).  A review of the file does not 
reflect that the veteran submitted evidence in furtherance of 
reopening his claim within one year of the RO's 1990 request, 
or that he filed a claim to reopen in the interim prior to 
May 29, 1992.  Accordingly, there is no basis upon which to 
assign an earlier effective date.

Effective dates--Right finger laceration

With respect to the right ring finger laceration, the Board 
emphasizes that a veteran is required to file a claim to 
obtain benefits and that, at minimum, the veteran must 
identify the benefit sought in such claim.  See 38 C.F.R. 
§§ 3.151, 3.155.  The record does not contain any evidence of 
the veteran's intent to pursue compensation benefits based on 
injury to the right ring finger within one year of service.  
38 C.F.R. § 3.400(b)(2)(i).  

To the extent that the veteran argues he advised the VA agent 
of his right finger problem in connection with his initial 
1971 claim, the Board emphasizes that any misrepresentation 
of failure to accurately transcribe the veteran's arguments 
do not excuse the lack of a claim filed specific to the 
benefit sought.  "[E]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 
356, 359 (1995).  

The Board also notes that his oral communications with VA 
personnel could not constitute a claim since claims must be 
in writing.  Westberry v. West, 12 Vet App 510 (1999).

The first correspondence of record in which the veteran 
speaks to a finger injury was the letter to a Congressman, a 
copy of which was received by the RO October 1, 1990.  

Regulations provide that upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  In this case, the RO responded directly to 
the Congressman and advised that individual of the necessity 
that the veteran file a formal claim for right finger 
benefits.  A copy of that was sent to the veteran's 
representative, the DAV, a power of attorney for whom was on 
file at that time.  However, from a review of the file the 
Board does not find that the RO provided the veteran or his 
representative with an actual claims form as required by 
regulation.  38 C.F.R. §§ 3.150, 3.155 (1990, 1999).  
Accordingly, the veteran's informal claim for benefits 
remained open.  Such claim was completed upon the RO's 
receipt of the formal application form in May 1992.  Thus, 
the earliest date of receipt of a claim for benefits in this 
case is October 1, 1990.  There is no earlier evidence in the 
file that contains notice of the veteran's intent to apply 
for such benefit.  

As a review of the file reveals no claim, informal or formal, 
for right finger laceration residuals filed prior to October 
1, 1990, such is the earliest effective date warranted for 
the grant of service connection for residuals of a finger 
laceration.  To that extent only, the appeal is granted.


ORDER

Service connection for right ring finger tendonitis is 
granted.

No CUE exists in a RO rating decision dated September 2, 
1971; to that extent the appeal is denied.

An effective date of October 1, 1990, is assigned for the 
grant of service connection for residuals of a right finger 
laceration, subject to the laws and regulations governing the 
payment of monetary awards; an effective date prior to 
October 1, 1990, is denied.

An effective date prior to May 29, 1992, for the grant of 
service connection for a lumbar spine disability, 
characterized as chronic low back muscular strain 
superimposed on spondylolisthesis with a transitional L5 
vertebra and degenerative instability, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

